.:,
                                                                               .    750




               OFFICE        OF THE   ATTORNEY     GENERAL    OF TEXAS
                                          AUSTIN




Konorablr Ti U. .Trimblo “,,
#irot Assiataat
hato  Superintendent of ikblio Instruction
Austin, Texas

Dear Slrr                               Opfalon Ho. 0451s




                This ln reply to you
in& an    ODiniOlt of this dapnrtmim
letters     attached to youf letter.

                                                              Babel, Aaaessor and
Colleotor     or     Taxer                                   , are aa r0ii0w88




                                                prll 24, la whloh
                                             Attorasy Oeneral~~ Oplaioa
                                             of the board of trustee8
                                         0 serva a8 tax amorrsor-crolleotor

                               o state further
                                         that I am eleoted State
                         assewor-oollaotor and the law if an7
          school dlatrlot in the County don't want Wappoint   their
          own tax assessor-oolleotor, then the State and,.Countytax
          asseesor-oolleotor must awes6 en& aolleot tor the sohool
          dlstrlot as I am not a speoial assessor-oollector of the
          school blat. I am the State and County tax ~amessor-
          oolleotor .
                                                                             :‘-   751
Bcmmablr   T. Y. ‘I’rlmb10, pa$O        a



            "It I am wrong, I would llk0 for you to adrie3
      me whether or not I sarireiu3e to a3wa3 or ocrlleot
      fwtfka ~lwbus     Ind.,SohsolDiat. or any other #oh001



               Lstter   dated Kay 6, 194Ut



               “1 hM3    fOUr   htt8r       Or bay   4,   ID UhiOh fO9
      stated    tab    it  I3 yciar   opinion     thak    ly   oft103   a3
      Cow&y     A33s33of-Coll3otor,         3nb
                                     also asaes#i~'arid
      aollsotlng.for tha CBlumbu3 Xnd. 3QlmolDlat. are
      la oonflicb'with af dutior a3 3~38za?m of the Saard
      or Truatee3 of tb3 Colugbu8 Ind. ,23h031Die8.
            Tou al30 etdtrd that   you wsmld prbsmt the
      imttsr to ths xttornoy @inerd r0r hi3 oonsldrmtioa
      and opinion, lf I do dsrire.  .X3? pleas4 aat an oplnloa
      tram 'ih6Attorn6y htnural on tbie matter.*


            W# ar# attaohfngto this opinion   aa6 aaklng a part of
same, Opinion Ho. O-6324, rendered by this  drpartwnt hbruary   28,
1948.   i% qmte from piI@ 8 Of said OpiniOQl


             "Rhea Art1013 104Bb was amended in 1941 80 a3 to oait
       ladtgendrnt sohool dlstrlata iron ita provisions, ruoh
       diatriots were left  with thi power und3r,Artfol3 Z79t
       to rsGulro tr x laseaaor8 and doileotorr to asse~a and
       oolleot their tRxe8,but no provielon hag bean wad8 to
       oa-~rpmsmteruoh tar ao8ep1soraand oollcrotorrfor r?oh
       mbrvios.”

            3lnoa J&lole 8798 plaoee the Duty U~OQ thr ooanty tax
 aa8emor a$d oollectm to oolloot tha Ears8 for e3 lndependrnt rohool
                                                     refuse to per-
 diatriot a tax ammatmr and oolleotor aannot lstgr\lly
 form that duty.

            If a eowty tax amemor     und collaotor oould le$ally
 imrma &a ,acmiber of the Board of Truoteeu  of an latiepe~deotso&o01
 distrlot, ruoh tax 3033as0r and CollsotOr would le in a poritlon,
 au a menber of eald Board, to vot3 upon the prcpoaition a8 to
                                                            :”    7’52




whether ho 8hould be the aeaoamr and oolleotor for the dlatriat
or whether the Board oi tiohoo&Trustees should esnploysoaeoce
rlob aa ruoh limemor and eolleotor.
           It 18, th&oro,    the opinion of thfe departxtenttbat
the 0rri00 or County imbe6or  and callrotor, 'in the inotant 0aae0,
16 lnoo~tiblb   with thb oriiob or Trustee or an lndeprndent sohool
dirtrlet .  Taylor v. Browlter Gounty, 144 8. Vc. 314, error bir-
mlsae&, judgnrnt eorroot) Pmitt T. Qlenrose Independent zohool
Dietriot, 184 9..1. (id) 1004,~ (8~. Gt.); Th0ma4   et al v* Aber-
nathy County Idno Xn(lopodemt Sohool Dirtriot, a96 8. W, 15%

                                         Your8 rbrg truly